      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 1 of 53




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

                             18-cr-217 (KMW)

                     UNITED STATES OF AMERICA

                                 -against-

                         JEFFREY GOLDSTEIN,

                                             Defendant.


                  SENTENCING MEMORANDUM ON
                  BEHALF OF JEFFREY GOLDSTEIN




                                        BRAFMAN & ASSOCIATES, P.C.
                                        Attorneys for Jeffrey Goldstein
                                        767 Third Avenue, 26th Floor
                                        New York, NY 10017
                                        Tel: (212) 750-7800
                                        Fax: (212) 750-3906




Marc A. Agnifilo, Esq.
Jacob Kaplan, Esq.
           Of Counsel
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 2 of 53



                                                  Table of Contents
I.     Preliminary Statement ................................................................................................ 1

II.    Introduction ................................................................................................................. 1

III.   Individualized Assessment of Jeffrey Goldstein ..................................................... 8

       A.        History and Characteristics of Jeffrey Goldstein......................................... 8

                 1.         Family Background .............................................................................. 8

                 2.         Goldstein Is a Dedicated Father to His Four Children ................ 12

                 3.         Goldstein Has Been Instrumental in Caring for His 6-
                            Year-Old Son’s Hemophilia ............................................................. 17

                 4.         Goldstein Was a Dedicated Doctor and Friend to His
                            Patients ................................................................................................ 21

       B.        Nature and Circumstances of the Offense Conduct ................................ 31

                 1.         History of Fentanyl and Subsys ....................................................... 31

                 2.         Goldstein’s Fentanyl Prescriptions Before Joining the
                            Insys Speaker Program ...................................................................... 32

                 3.         The Insys Speaker Program .............................................................. 33

                 4.         Goldstein’s Fentanyl Prescriptions After Joining the
                            Insys Speaker Program ...................................................................... 34

III.   Analysis....................................................................................................................... 38

       A.        A 15-Month Sentence Is a Significant Punishment That
                 Would Adequately Punish Goldstein While Not Having a
                 Long-Term Effect on the Goldstein Family .............................................. 38


                                                                  i
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 3 of 53



                1.         Guidelines Range ............................................................................... 38

                2.         A Sentence Longer Than 15 Months Is Not Required
                           to Reflect the Seriousness of the Offense, to Promote
                           Respect for the Law, or to Provide Just Punishment for
                           the Offense ......................................................................................... 39

                3.         Sentencing Parity and General Deterrence Support a
                           15-Month Sentence............................................................................ 43

IV.   Conclusion ................................................................................................................. 50




                                                               ii
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 4 of 53



                      I.     PRELIMINARY STATEMENT

      Defendant Jeffrey Goldstein, through his counsel, submits this Sentencing

Memorandum to assist the Court in determining an appropriate sentence following his

guilty plea to Conspiracy to Violate the Anti-Kickback Statute in violation of 18 U.S.C.

§ 371. For the reasons discussed below, we respectfully submit that a 15-month prison

sentence, followed by 3 years of supervised release, is a fair, reasonable and appropriate

sentence considering Goldstein’s role in the offense conduct and his individual

circumstances (including significant family challenges) that, we submit, warrant a

substantial downward variance from the Guidelines.

                              II.    INTRODUCTION

      Jeffrey Goldstein, a 50-year-old former doctor and father of four—including a

6-year-old Hemophiliac son—stands before this Court for sentencing for his role in a

criminal scheme, devised by a Boston-based pharmaceutical company (Insys) to use its

speaker program to pay doctors to prescribe its groundbreaking sublingual Fentanyl

spray (Subsys). Goldstein unreservedly admits and expresses complete remorse for his

criminal conduct in participating in the Insys speaker program after realizing it was

nothing but a sham and a means to influence doctors to prescribe Subsys (in part, based

on monies he was paid through the speaker program). Because of his misdeeds,

Goldstein’s life is a pale reflection of what it once was. As a consequence of his guilty
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 5 of 53



plea, he will no longer be a doctor, he will go to prison and, for the rest of his days, he

will be a convicted felon.

       It is especially tragic that Subsys, a highly effective drug when used appropriately,

was the centerpiece of such wide-spread illegal activity as it likely would have been a

well-known and highly regarded pain medicine even without an illicit marketing

strategy. For people in constant, severe pain, relief cannot come fast enough. As a

sublingual Fentanyl spray, Subsys had a delivery method that gave pain patients relief

within a few minutes, far faster than other pain medications. For many pain patients,

this rapid onset drug changed their lives for the better. Relieved of constant, debilitating

pain, these patients were able to lead more productive lives. Moreover, because Subsys

eased pain quicker than other opioids, these patients could reduce their overall opioid

intake because they no longer need to depend on multiple doses of other opioids to

obtain pain relief.

       In the beginning, Goldstein, who specialized in emergency medicine and

orthopedics and worked in a pain management medical practice, joined Insys’ speaker

program because he believed in Subsys; he was already familiar with Fentanyl and

became impressed with the revolutionary fast and effective sublingual delivery method

that brought pain relief in a few minutes. Seeing its positive effects, Goldstein

prescribed the drug to more and more of his pain patients. As he had done with


                                           -2-
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 6 of 53



numerous other pharmaceutical companies—including for other Fentanyl medicines—

Goldstein agreed to speak for Insys to promote Subsys.

      There is no dispute that, in the normal course, doctor speaker programs are

appropriate educational means to raise the awareness of certain drugs or medical

procedures. Despite starting with good intentions, believing initially that Insys was

employing a legitimate, good-faith speaker program, Goldstein realized at some point

that Insys was paying him speaking fees to incentivize him to prescribe Subsys. It

should be noted that after the Insys investigation conducted by the U.S. Attorney in

Massachusetts became public, counsel and the Court became aware of the aggressive

internal marketing strategies employed by Insys and its employees.1 However, these


1
  For example, Alec Burlakoff (Insys’ Vice President of Sales and a designer of Insys’
criminal scheme) messaged a sales representative that she should “not [] worry about
the communication skills of practitioners speaking about the Fentanyl Spray: ‘[t]hey do
not need to be good speakers, they need to write a lot of ... [prescriptions for the
Fentanyl Spray].’” (See ¶ 53 of the Superseding Indictment in District of Mass. Case 16-
cr-10343.) On another occasion, Burlakoff spoke to the company’s combined sales
force with the following remarks:

             [t]hese [doctors] will tell you all the time, well, I’ve only got
             like eight patients with cancer. Or, I only have, like, twelve
             patients that are on a rapid-onset opioids [sic]. Doc, I’m not
             talking about any of those patients. I don’t want any of those
             patients. That’s, that’s small potatoes. That’s nothing. That’s
             not what I’m here doing. I’m here selling [unintelligible] for
             the breakthrough pain. If I can successfully sell you the
             [unintelligible] for the breakthrough pain, do you have a
             thousand people in your practice, a thousand patients, twelve

                                           -3-
        Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 7 of 53



Insys internal emails and strategies were deliberately kept from the doctors, including

Goldstein, who participated in the speaker programs. Therefore, while Goldstein

certainly came to see that the Insys speaker program was not a legitimate, educational

undertaking, this realization came gradually. Regrettably, even after realizing the

illegitimate nature of the program, Goldstein continued to allow these speaking fees to

play a role in prescribing Subsys to his patients. As noted, Goldstein admits his guilt

and is extremely remorseful for engaging in conduct that has changed his life and the

lives of his wife and children forever. He is also deeply ashamed and saddened to have

participated in a sham speaker program relating to something as direly serious as

opioids, which have created a health crisis of the sort he was sworn to prevent as a once

proud and dedicated doctor. 2 His conduct has already cost him the medical license he



                 of them are currently on a rapid-onset opioids [sic]. That
                 leaves me with at least five hundred patients that can go on
                 this drug.

(Id. at ¶ 80.)
2
  As is well-known to the Court and the public by this point, the opioid crisis was
fostered by some of the best-loved companies in the United States. Johnson &
Johnson, for instance, agreed to pay the State of Oklahoma alone $572 million in the
Fall of 2019 for its pronounced role in these matters. Also, prior to being exposed as a
bad actor in the opioid crisis, Purdue Pharma, was viewed as a sound pharmaceutical
company. These, and many other, large pharmaceutical companies who profited to the
tune of billions of dollars were permitted to pay fines to spare their executives any jail
time. So, to the extent that Goldstein is certainly a participant in the larger opioid crisis

                                            -4-
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 8 of 53



worked all his life to achieve, including 4 years of medical school and 7 years of

residency. This conduct also cost him the means to provide for his family. Without his

income as a doctor, Goldstein is struggling to pay child support for his two older

children (13-year-old daughter and 9-year-old son) and cannot provide for his two

younger children (6-year-old son and 2-year-old son) with his wife Christine. Goldstein

now drives for Uber and Lyft to try, albeit unsuccessfully, to provide for his family.

       Goldstein’s new financial reality was recognized by the Probation Department,

which notes in the PSR that “It is not lost on us that the defendant has already received

some penalization for his conduct, in that he can no longer practice medicine and his

livelihood has significantly diminished.” (PSR Addendum at p. 38.)

       In addition to financial woes, Goldstein and Christine also face another troubling

reality: Christine will have to raise their two children alone while Goldstein is in prison.

This situation is particularly severe because their oldest son, 6-year-old E.G., was born

with Hemophilia, a dangerous blood disorder, which will be described further below.

For the past several years, Goldstein administered the plasma protein infusions that

E.G. needed every time he was injured, which was a common occurrence given the

young boy’s active nature. Moreover, the decision whether to infuse plasma protein is



facing America, it is worth noting how different participants were indeed treated
differently.

                                           -5-
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 9 of 53



a serious consideration because the infusions can have significant long-term effects. As

Christine Goldstein notes in her letter to this Court:

              Having my husband around not only to treat but to make
              decisions to treat was incredibly reassuring because the
              treatment itself can cause long term problems. We often said
              to each other that it is better that we had a child with this
              disease than someone who had less of a capacity to deal with
              it.

(Ex. 1: Letter of Christine Cloutier Goldstein at 2.) Now, without Goldstein at home,

Christine will be forced to address this serious medical condition on her own while also

raising their rambunctious 2-year-old son, L.G.

       It is for these financial and health-related concerns, as well as other reasons stated

below, that we ask this Court to sentence Goldstein to 15 months imprisonment—a

sentence that we respectfully submit is sufficient, but not greater than necessary, to

comply with the purposes of federal sentencing while also limiting the drastic effect this

sentence will have on the Goldstein family. In making this sentencing request based

primarily on the pronounced financial, emotional and medical impact on Goldstein’s

family and his Hemophiliac son, we in no way seek to diminish the role Goldstein

played in this offense or the gravity of the offense overall.

       Furthermore, in making this sentencing request, counsel is aware that the

government believes Goldstein is more culpable than Dr. Todd Schlifstein (Goldstein’s

medical partner and co-defendant), who this Court previously sentenced to 24 months

                                            -6-
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 10 of 53



imprisonment. As argued below, however, Schlifstein, unlike Goldstein, persuaded

other doctors to prescribe Subsys and used that fact to petition the company for more

speaking engagements. Additionally, Schlifstein, who was board certified in pain

management, was ostensibly more valuable to the company’s criminal conduct as he

was paid more per speech than Goldstein.

      Even if Goldstein was equally or more culpable than Schlifstein, there are other

sentencing considerations that urge a lower sentence for Goldstein, namely the health

and wellbeing of his children and the dire financial situation the family is currently in

(and which will only be worse once Goldstein leaves his family to serve his prison

sentence). It is presumably for these reasons that the Probation Department—the

independent arm of the Court that considers a defendant’s culpability and family

circumstances—recommends         a   lower    sentence    for   Goldstein    (30-month

recommendation on a Guidelines range of 57-60 months) than it did for Schlifstein (36-

month recommendation on a Guidelines range of 46-57 months). We therefore submit

that sentencing Goldstein to a shorter sentence than Schlifstein would not trigger

sentencing parity concerns and, in fact, is consistent with the recommendations of the

Probation Department.




                                          -7-
        Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 11 of 53



     III.    INDIVIDUALIZED ASSESSMENT OF JEFFREY GOLDSTEIN

        In determining the appropriate sentence for a defendant, a sentencing court

“must make an individualized assessment based on the facts presented,” which includes

“a broad command to consider ‘the nature and circumstances of the offense and the

history and characteristics of the defendant.’” Gall v. United States, 552 U.S. 38, 50 &

n.6 (2007) (quoting 18 U.S.C. § 3553(a)(1)) (emphasis added). Here, Goldstein’s history,

characteristics, the circumstances of his offense and the unusually great impact a lengthy

prison sentence will have on his family financially and in terms of the care required for

his Hemophiliac son urge this Court to impose a 15-month prison sentence, followed

by 3 years of supervised release.

A.      History and Characteristics of Jeffrey Goldstein

        1.     Family Background

        Goldstein was born in December, 1969, the youngest of three boys to Leonard

and Adrienne Goldstein. (PSR at ¶ 114.) As Goldstein grew up in Old Bethpage, N.Y.,

his father worked as an accountant while his mother was home with the children (before

working as a teacher once her children were older). (PSR ¶ at 116.) Despite some tough

times growing up, Goldstein recalls having a happy childhood. (PSR ¶ at 116; Ex. 2:

Letter of Jeffrey Goldstein at 1 (“While I know some years were not as good as others

either due to my father being unemployed or my mother being very ill due to a brain


                                          -8-
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 12 of 53



aneurysm when I was 10 years old, I never felt that I was lacking from their love or

attention.”))

       As the youngest of three boys, Goldstein “always tried to keep up with his older

brothers, both academically and athletically.” (Ex. 3: Letter of Harold Goldstein at 1;

see also Ex. 4: Letter of Jonathan Goldstein at 1 (“With only 4 years separating the three

of us, we grew up doing everything together. We were often our own team playing

sports and other games with all the other kids in the neighborhood and if ever there

was a disagreement, we knew that someone always had our back.”)) As a result,

Goldstein remains extremely close to his brothers to this day. (Ex. 3: Letter of Harold

Goldstein at 1 (“The three brothers have a very close relationship with each other and

our respective families. We see each other on a regular basis and, along with extended

family who live close by, celebrate birthdays, holidays or just get together.”))

       The Goldstein family was always close knit, as Goldstein “enjoyed family

dinners, playing outdoors with his brothers and friends and vacationing with his

family.” (PSR at ¶ 116.) Because of this, Goldstein spent considerable time with his

grandparents, aunts, uncles and cousins, and remains close with his extended family to

this day. (Ex. 5: Letter of Holly Goldstein at 1 (“Though at this time [Jeffrey and I]

don’t live as close as we’d like, we get together frequently and our families continue to

share a solid bond.”); Ex. 6: Letter of Andrew Schwartz at 1 (“Growing up, Jeff and I


                                           -9-
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 13 of 53



spent every holiday and many weekends together, and we have remained rather close

even though I moved from New York to [Colorado] a decade ago.”)) 3

       As a close-knit family, Goldstein’s parents had a profound impact on his life; as

he explains:

               My Father was my hero, over any athlete or mentor and my
               mother was my greatest fan and motivator but as a teacher
               for children with special needs, she was also quick to
               discipline and instruct me on my mistakes and/or failures. I
               am proud to say that I am a product of my upbringing.

(Ex. 2: Letter of Jeffrey Goldstein at 1.) Goldstein’s deep devotion to his parents was

displayed this past year as he helped his parents deal with his father’s pancreatic cancer

diagnosis. Goldstein’s brother, Harold, details how Goldstein made their father’s health

a priority:


3
  (See also Ex. 7: Letter of Danielle Craighead at 1 (“[Jeffrey] loves our extended family
like we are his own kids.”); Ex. 8: Letter of Darin Goldstein at 1 (“Some of my fondest
memories are my family’s summer trips to visit our NY cousins—especially Jeff. . . .
Jeff was the one who would always take time to play with us whether it was rough
housing or burying us in the sand at the beach. We always knew we would have the best
time in New York visiting with our family. As I grew older and my interests changed,
Jeff was still the cousin who would take the time to maintain a strong relationship with
me. Anytime I am in New York, Jeff always makes the time and effort to make sure we
get together for a dinner to catch up or time out at the Hamptons. Whether I’m in town
for a vacation or in town for business, Jeff always makes the time.”); Ex. 3: Harold
Goldstein’s Letter at 1 (“[Jeffrey] would do anything to help one of his family members
or friends.”); Ex. 9: Letter of Carol Kleinberg at 1 (stating that Jeffrey “engages his
family, friends and community from the inside out—never saying ‘no’ when help is
asked for”); Ex. 10: Letter of Ilissa Erney at 1 (“[Jeffrey] puts his family before anything
and makes time for everyone.”))

                                           - 10 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 14 of 53



             Jeffrey made it his priority to be at [oncologist] appointments
             with my parents to help them digest the medical terminology
             and to assist in deciding on the best courses of treatment.
             He was in contact with all my father’s doctors, ensuring he
             was getting the best possible care and that nothing was
             overlooked. Jeffrey kept the rest of the family informed and
             up-to-date on treatment and prognosis on an almost daily
             basis.

(Ex. 3: Letter of Harold Goldstein at 1; see also Ex. 4: Letter of Jonathan Goldstein at

2 (“[Jeffrey] was an instrumental part of my dad’s care, interpreting everything for us so

as a family we could help with his care decisions.”); Ex. 11: Letter of Nicole Tauriello-

Goldstein at 1 (“[Jeffrey ] was at his father[’]s bedside everyday while he was ill or on

the phone with doctors helping to assist with his care . . . .”); Ex. 12: Letter of Gail

Cohen at 1 (“I saw the devotion and love he exhibited to his dad during his illness.”);

Ex. 13: Letter of Irwin Cooper at 1 (“It would be easy for me to write about all of the

ways that Jeffrey has made an impact on me. Most recently it was the way that Jeffrey

conducted himself when his father became gravely ill. Putting his own issues aside, he

found the strength to take care of Lenny and support Adrienne.”); Ex. 14: Letter of

Marc Goldstein at 1 (“As a son, Jeff may have caused some graying to his parents’

heads, but as an adult, he has always been there for them when needed.”))

      Sadly, after 56 years of marriage, Goldstein’s father passed away in September at

age 80. Since his passing, Goldstein has been his mother’s caretaker as she suffers from

congestive heart failure (including a heart attack in November 2019) and hypertension

                                          - 11 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 15 of 53



and has previously had a stroke due to a brain aneurysm. (PSR at ¶ 114; Ex. 4: Letter

of Jonathan Goldstein at 2 (“That is also the case for my mother, who while not critical,

has had more than her share of illness, most recently a heart attack just a few weeks

ago, and we rely on Jeffrey to help us keep up with all that is going on with her care.”);

Ex. 11: Letter of Nicole Tauriello-Goldstein at 1 (Goldstein “makes sure that his

mother is taken care of, brings her to his home for long weekends to spend with his

family.”); Ex. 15: Letter of Adrienne Goldstein at 1 (“He has been my health care giver

as well as my husband’s before he died in September.”); Ex. 14: Letter of Marc

Goldstein at 1 (“[A]s an adult, [Jeffrey] has always been there for [his parents] when

needed.”); Ex. 16: Letter of Leslie Schwartz at 1 (“Jeffrey is [his mother’s] source of

strength now, more than ever.”))

      2.     Goldstein Is a Dedicated Father to His Four Children

      Goldstein married Stacey Sayetta in 2003, and they had two children together:

A.G. (13-year-old girl), who suffers from attention deficit disorder, and C.G. (9-year-

old boy), who suffers from oppositional defiant disorder. (PSR at ¶ 122). Goldstein and

Sayetta were divorced in 2013; as part of the divorce decree, A.G. and C.G. live with

their mother and Goldstein has a court-ordered obligation to pay $6,000 a month in

child support and contribute half the costs of all medical, educational, afterschool or




                                          - 12 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 16 of 53



recreational expenses. (PSR at ¶ 122.) Goldstein continues to co-parent with Sayetta

and cares for the children on alternating days and holidays. (PSR ¶ at 122.)

      In 2014, Jeffrey married Christine Cloutier and they have two children together:

E.G. (6-year-old boy) and L.G. (2-year-old boy). (PSR ¶ at 123.) Despite his divorce,

Goldstein maintains a close relationship with A.G. and C.G. and makes every effort to

involve them with his younger children. Harold Goldstein gives one example: “Jeff

regularly drives into New York City after work to pick up the two older children so they

can have dinner and spend the night together with their siblings in New Rochelle. He

then gets up early the next morning to drive them back into the city for school.” (Ex.

3: Letter of Harold Goldstein at 2; see also Ex. 16: Letter of Leslie Schwartz at 1

(“[Jeffrey and Christine] have successfully managed to make it work out. It has taken all

the driving back and forth to the city from Westchester, all the chaperoning to sports

and dance lessons, all the help with homework etc. that they have been more than

willing to do for their kids. Two families successfully meshed into one.”); Ex. 17: Letter

of Mitch Alden at 1 (“I saw a man who, by his ex-wife, was forced through a hard

divorce, yet kept his positivity on the forefront so his children would be sheltered from

anything negative. . . . [He] never second guess[ed] the inclusion of his children from

his first marriage.”); (Ex. 18: Letter of Maria Del Carmen Goldstein at 1 (“[Jeffrey]

makes sure his children are shielded from [his divorce] as much as possible.”))


                                          - 13 -
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 17 of 53



       Goldstein has always made time for his children despite his busy work schedule.

As his sister-in-law, Sonna Goldstein, notes:

              He is an outstanding father who goes above and beyond for
              his children and works to instill the value of “family first.” It
              is truly remarkable to watch Jeffrey balance the scheduling
              logistics of his four children (two of whom live and go to
              school in New York City). Jeffrey’s true love for and
              dedication to his children, coupled with his desire to not miss
              a single dance recital, soccer/basketball game, or school
              event is what helps him manage to “make it all happen.”

(Ex. 19: Letter of Sonna Goldstein at 1; see also Ex. 20: Letter of Marc Lion at 1 (“The

devotion he has to his wife and children give meaning to the phrase family first. His

ability to juggle his work-related responsibilities and still make the necessary time to

spend with his children is the epitome of a well-rounded work/life balance.”); Ex. 21:

Letter of Kevin Cloutier at 2 (“I have to tip my cap to Jeff as he is constantly pulled in

a thousand directions and how well his children and family consistently still come first

without sacrifice to commitments to patients, friends and still provide some semblance

of a normal family life at home.”); Ex. 10: Letter of Ilissa Erney at 1 (“He puts his family

before anything . . . .”))

       In a similar vein, other letter writers note how excited Goldstein is to spend time

with his children. As his cousin, Marc Goldstein, notes:

              The Jeff of his youth comes out when he is with his kids. He
              is a kid at heart! He loves to get down & dirty with the kids.
              He’s an active, involved dad who can go from changing

                                           - 14 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 18 of 53



             diapers to playing I Spy to having a catch to talking with
             them about serious issues. Jeff is there for his children . . . .

(Ex. 14: Letter of Marc Goldstein at 1; see also Ex. 18: Letter of Maria Del Carmen

Goldstein at 1 (“He has an amazing way with kids and I see that it continues to grow -

he is the most incredible father. His children are his life and each one has a unique and

special relationship with him. It truly warms my heart to see him with his family. . . .

He gives them 120% of his time, love and attention.”); Ex. 11: Letter of Nicole

Tauriello-Goldstein at 1 (“How do I even begin to explain how extraordinary he is as a

husband to his wife Christine and father to his 4 kids . . . that he adores and that adore

him. He always has enough attention, love and time for each of them. He is constantly

running to take them to dance, soccer and basketball games and then is on the sideline

cheering them on.”); Ex. 22: Letter of Heather Rosenthal at 1 (“Jeff is a wonderful and

patient father. I have seen him with his children many times. He is so attentive to them

and tries, as much as possible, to spend time with them. It is his pure joy to have all of

his children together in the same place. He is the ultimate dotting dad. It is so clear how

high their affection is for him and their desire to be with him as often as possible.”)).

      As noted in the attached letters, Goldstein’s close relationship with his children

has made an impression on those around them. (See, e.g., Ex. 17: Letter of Mitch Alden

at 1 (“I was fortunate enough to attend Jeff’s first wedding, see him establish himself as

an entrepreneur, and watch him become one of the most caring fathers I have ever

                                          - 15 -
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 19 of 53



witnessed.”); Ex. 23: Letter of Mark Augenstein at 1 (describing Goldstein “as a

remarkable and involved husband and hands-on father”); Ex. 24: Letter of Laura Bisbee

at 1 (“I know how important his family is to him and I know how much his children

adore him.”); Ex. 25: Letter of Dan Chumsky at 1 (“He is the consummate family-man,

always putting others, especially his family, friends, and patients before himself . . . .”);

Ex. 26: Letter of Sue Everest at 1 (“His dedication to his children and wife is limitless.”);

Ex. 27: Letter of Christina Flores at 1 (“One of my favorite qualities about Dr. G is that

he is truly an amazing father to his 4 children.”); Ex. 28: Letter of Greg Goldstein at 1

(“Nothing is more important to Jeffrey than his children and taking care of his family.”);

Ex. 3: Letter of Harold Goldstein at 2 (“I have never seen a father as devoted to his

children as Jeff is.”)) 4


4
  (See also Ex. 8: Letter of Darin Goldstein at 1 (“[Jeff’s] kids adore him and he always
makes time for activities with them. . . . Jeff always seems to find a way [to be available
for his children at all times].”); Ex. 29: Letter of Joseph Granato at 1 (“I have witnessed
Jeff being very involved in his children’s lives, participating in school functions, sports
and spending quality time with his family.”); Ex. 30: Letter of Edward Martin at 1 (“He
is a loving father and husband, and his kids adore him.”); Ex. 31: Letter of Peter
Rosenblum at 1 (“[W]hen I saw Jeff, his eyes would light up when talking about his
kids.”); Ex. 32: Letter of Dr. Kenneth Schwartz at 2 (“[Jeffrey] is an incredibly
concerned father with tremendous love for all four of his children . . . .He takes
wonderful care of all of them . . . .”); Ex. 33: Letter of Benjamin Stein at 2 (“you can
easily see how natural and comfortable he is with the physical, mental, and emotional
aspects of parenting and how dedicated he is in his role as father.”); Ex. 34: Letter of
Deborah Tobia at 1 (“His dedication to his now, personal family including his wife
Christine and his four young children . . . is one to be admired as a dedicated, supportive,
and hands on husband and father.”); Ex. 35: Letter of Lewis and Carole Yevoli at 2

                                           - 16 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 20 of 53



      3.     Goldstein Has Been Instrumental in Caring for his 6-Year-
             Old Son’s Hemophilia

       While Goldstein’s is close with all his children, his bond with E.G. is critical

because E.G. was born with Hemophilia Type A, a rare genetic blood disorder caused

by a missing or defective clotting protein in the blood. (PSR at ¶ 123.) As a result, E.G’s

blood does not clot or coagulate properly. In the event of an external or internal injury

causing damage, however slight, to a blood vessel, the blood will exit the vessel into the

surrounding tissue to an inordinate degree. This could lead to a dangerous condition

due to extensive bleeding, especially with internal injuries, or to damage to surrounding

tissue, especially cartilage, due to the exposure to pooled blood.

      There are two primary types of Hemophilia: Type A, which involves a lack of a

blood-clotting protein called Factor 8, so named because it is encoded by the F8 gene;

and Type B, which involves a lack of a serine protease called Factor 9. E.G. suffers

from the Type A variety, also known as classic hemophilia.

      Type A hemophilia is further divided into three levels: severe, moderate and mild,

each level corresponding to the amount of Factor 8 in the blood. Normal blood has a


(“On the many occasions when our families got together we were always impressed by
Jeffreys outstanding relationship with his children. He is the enviable kind of dad who
unquestionably put their needs ahead of his own. He frequently stressed the importance
of good manners and of being respectful. What stands out in our minds the most
though is the overwhelming love and adoration he gives to his children
unconditionally.”))

                                          - 17 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 21 of 53



Factor 8 activity level of above 50%. The severe variety of the condition is defined as

having less than 1%; the moderate variety is having between 1% and 5%; and the mild

variety is between 6% and 50%. E.G. suffers from the moderate version of the

condition, with a Factor 8 level of about 3%.

       On a practical level, moderate Type A Hemophilia presents a series of medical

challenges, which are especially acute with young, active children. Any injury, be it a

fall, being struck by a ball, banging one’s knee, can, and likely will, cause some internal

bleeding. E.G.’s grandfather, Kevin Cloutier (Christine’s father) also suffers from

Hemophilia Type A and notes how he managed to play sports as a child but also “spent

a good majority of my time laid up as a result.” (Ex. 21: Letter of Kevin Cloutier at 1.)

He further notes how everyday injuries would have a more drastic effect on him: “A

minor injury that would take a normal person a day or two to heal would sideline me

for weeks. The simple bumps and bruises from everyday life were sometimes enough

to trigger serious concerns.” (Id.)5


5
  Cloutier’s wife, Angie, describes how her husband’s hemophilia continues to affect
him as an adult: “When my husband gets hurt, he is down for months at a time because
he needs to remain still so that once a clot does form, he doesn’t move wrong and make
it start bleeding again. He is a grown man and it is a struggle to handle that.” (Ex. 36:
Letter of Angie Cloutier at 1.) Seeing how her husband struggles with his Hemophilia,
she wonders how her young grandson E.G. is able to handle his condition: “I can’t
imagine what a child goes through. Keeping a child still for months is near impossible.”
(Id.; see also Ex. 21: Letter of Kevin Cloutier at 2 (“[E.G] is a very active, devil may
care child full of energy as any boy will be. Jeff and Christine had to explain to Elon his

                                          - 18 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 22 of 53



      In the normal course, a healthy person will develop a bruise, signifying the

passage of blood from the vessels to some other part of the body. However, for the

moderate Type A Hemophiliac, the question arises of whether the blood’s severely

impaired clotting abilities will stop the bleeding at a reasonable point such that there is

not either too much blood loss or that the blood amount in the surrounding tissue will

not itself cause damage or further injury.

      This is a judgment call that Goldstein makes for his son on sometimes a daily

basis. As an active, athletic 6-year-old, his son experiences the normal bumps and

bruises of being a healthy, happy child. However, with each bump and bruise,

Goldstein must make a decision whether to let the injury heal naturally, which is

preferable, or instead to administer a Factor 8 infusion, which is intrusive, painful and

detrimental to the body’s ability to develop the protein needed to heal itself.

      Goldstein has become proficient in making this judgment primarily because he

has seen his son’s condition over the course of his life and has a wealth of experience.

It also helps of course that he has extensive medical training. Unfortunately, these

injuries are fairly common, as E.G. has already been infused 5 times in January-

February 2020. Counsel has viewed a recent video of Goldstein administering a plasma


limitations and requirement for infusions when he does hurt himself. And at his age, it
is often.”))

                                             - 19 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 23 of 53



protein infusion to E.G.; this video (which is heart wrenching and admittedly hard to

watch) depicts E.G. crying uncontrollably as Goldstein prepares to give the shot and

demonstrates how it sometimes takes the entire family (including Goldstein’s 2 older

children distracting E.G.) to calm E.G. down so that Goldstein can administer the

plasma protein infusion.      Counsel will provide this video to the Court and the

government upon request.

       Without Goldstein being available to observe his son’s injury and make the

decision on whether to administer the infusion, Christine would have to take the son

to either his blood doctor in Manhattan, assuming such injury happened during office

hours, or, more likely, would have to take the child to a hospital proficient in treating

this particular blood disease, one of which is located in the Bronx, New York.

       Therefore, it seems to be beyond debate that Goldstein’s medical and family

situation is not the norm. It is normal, of course, for a family to suffer when a loved

and loving member of that family is in jail. However, where, as here, there is a particular,

serious, rare medical condition facing a young child that, through specialized training

and a life-time of experience, a father is able to assess and treat better and differently

than all others, this is truly a situation where a downward variance under the § 3553

factors is appropriate.




                                           - 20 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 24 of 53



      4.     Goldstein Was a Dedicated Doctor and Friend to His Patients

      As a college student, Goldstein “found a love of the sciences, specifically

biology,” but medical school was “not at the top of [his] list.” (Ex. 2: Letter of Jeffrey

Goldstein at 1.) That changed in 1990 when his uncle was diagnosed with Leukemia.

As Goldstein explains:

             My father’s older brother was larger than life to me. He was
             a big, strong former professional football player and my
             father’s best friend, he was adored. In 1991, at the age of 55,
             he died. I knew at that moment that I wanted to do some
             good in this world and help people! I wanted to become a
             doctor.

(Id.) Given Goldstein’s desire to help others, it was no surprise that he choose to enter

the medical field. (See, e.g., Ex. 5: Letter of Holly Goldstein at 1 (“It never surprised

me that Jeff chose medicine as a career. It was evident at an early age he possessed not

only the intelligence, curiosity and passion required of a doctor but also the most sincere

interest in people and the world around him.”; Ex. 25: Letter of Daniel Chumsky at 1

(“While my ambitions tended to lean towards getting a high paying job on wall street

and living the good life, Jeffrey’s goal was a lot more simple, he wanted to do something

where he could interact and help people and if he could make a decent living doing it

all the better.”)). With his parents’ support and the counseling of his vascular-surgeon

uncle, Goldstein decided to apply to medical school.


                                          - 21 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 25 of 53



      In 1991, Goldstein graduated from SUNY Albany with a bachelor’s degree in

biology and a minor in chemistry. (PSR at ¶ 138.) From 1992 – 1996, Goldstein attended

the New York College of Osteopathic Medicine, earning a medical degree in

Osteopathy. (Id.) Goldstein started his medical career working as an emergency room

resident in St. Barnabas and other hospitals. (Ex. 2: Letter of Jeffrey Goldstein at 2 (“As

a young Physician I was determined and inspired to be the finest doctor I could be. I

started out in Emergency Medicine, working in some of the busiest Emergency

Departments in New York.”)

      At St. Barnabas, Goldstein instantly made an impression on the staff as a hard-

working doctor who genuinely cared for his patients. Goldstein’s oldest brother,

Harold, also worked at the hospital as a doctor at that time and comments how hospital

colleagues would stop him to compliment his brother:

             A portion of Jeffrey’s education was a residency in
             emergency medicine at St. Barnabas Hospital, where I was
             also on staff. On many occasions, colleagues in the hospital
             would stop me and relay their experience with Jeffrey, stating
             he was hard working and genuinely cared for the patients.
             He was well respected by the attending physicians, co-
             residents and hospital staff as he worked and learned under
             what was often extreme circumstances seeing the sickest
             patients that the Bronx has to offer.

(Ex. 3: Letter of Harold Goldstein at 1.) Harold Goldstein also recounts how he met

some of his brother’s patients over the years and how they spoke highly of Goldstein:


                                          - 22 -
        Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 26 of 53



“I have had the privilege of meeting some of the patients that Jeff has taken care of

over the years and they always speak his praises, telling me how he helped them out of

difficult medical situations and how he listened and showed compassion.” (Id.)

        Working in emergency rooms taught Goldstein some important realizations,

namely that addressing a patient’s pain was a priority:

              The number one reason a patient would come to an
              emergency room was pain and if a patient’s pain was not
              treated successfully, despite all else being wonderful, they
              would rate their experience on surveys as subpar. So as a
              physician during this time period, it was ingrained our heads
              that we must treat the pain. So much so that they actually
              called it the fifth vital sign (along with blood pressure, heart
              rate, breathing rate and oxygen saturation).

(Ex. 2: Letter of Jeffrey Goldstein at 2.)

        Goldstein took this lesson with him when he started in private practice by

partnering with Todd Schlifstein, who was board certified in pain management:

              When I entered private practice, I chose to work with not
              only a board certified pain management physician with over
              10 years’ experience but a prominent doctor who was on
              staff and an adjunct professor at NYU, A board member of
              the New York Pain Society and someone who has testified
              before congress as an expert. This was intentional, as I
              always wanted to be able to have a person I can turn to for
              support and I used my partner every day in discussion.
(Id.)



                                             - 23 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 27 of 53



       Together, Goldstein and Schlifstein started a pain management practice and a

medical spa. Goldstein focused his private practice on “help[ing] his patients live a more

meaningful and fulfilling life.” (Ex. 4: Letter of Jonathan Goldstein at 2.) To do this,

Goldstein took the time to “listen to what his patients told him and what they didn’t,

always going beyond what may have been his responsibility to really understand the

problem and then using his knowledge and thoughtfulness to arrive at the proper

diagnosis and treatment.” (Id.)

       Goldstein also focused on trying to wean his patients off their reliance on pain

medications. One of these patients was C.C., describes how Goldstein was “a very big

part of [his] transition off of these addictive [pain] medications”:

              I came from doctors who were treating me for pain
              management, as Jeff was. Jeff however would actually listen
              to me when [I] spoke. He wasn’t one of these doctors who
              just gives you 5 minutes and sends you off with a script. Jeff
              would check me every time [I] came in to be sure we were
              managing the symptoms correctly. Jeff was very
              compassionate and always told me that in some time you
              have to find a way to manage the pain without medication.
              Jeff would help me try different medications that were less
              toxic and less addictive as well as helping me ween off the
              unnecessary amount if medications [I] had received from
              previous doctors. Jeff was a very big part of my transition
              off of these addictive medications. . . . If it weren’t for Jeff I
              fear I would have fallen into a bad category of mishandled
              clients who wind up on too much medicine



                                            - 24 -
        Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 28 of 53



(Ex. 37: Letter of C.C. at 1.) Because of Goldstein, C.C. has been able to get the surgical

treatment he needed to get his life back:

              I am grateful for Jeff being the very last pain management
              doctor I had to see. He helped me a great deal. I am glad to
              say with his help was able to get off of the medications and
              get myself surgical treatment for the issue in my back that
              was the source of the pain and discomfort and have been
              medication free for a few years now and [I] feel absolutely
              great!! Back in the gym and looking fantastic!

(Id.) He also notes how Goldstein went out of his way to help him in other ways:

              He would call and check up on me because at that time [I]
              had my 2 daughters with no spouse and no help. He even
              offered to help find me babysitting!! Jeff cared more than
              people know and [I] think its important that you understand
              that not all doctors are created equal. Some actually have
              passion for their job and commitment to caring for their
              patients as Jeff did.

(Id.)

        C.C.’s story demonstrates a common theme amongst Goldstein’s patients. One

patient, A.S., sustained serious injuries from a severe car accident in 1987, including a

shattered jaw and compound fractures of his arms and legs. For three decades, taking

pain medications became “a way of life” for A.S.:

              I had confided in Jeff that I had a severe accident in 1987
              with a near death experience. I had been involved in an
              accident where I had numerous compound fractures of my
              arms and legs, shattered my jaw and many other serious

                                            - 25 -
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 29 of 53



              injuries, landing me in the hospital for almost a year. Since
              then I had been prescribed almost every type of pain
              medication and it just became a way of life for the past 30
              years. Many of the injuries never healed correctly and I had
              always had pain in my legs, back and other areas as well as
              many medical issues as a result of being over medicated.

(Ex. 38: Letter of A.S. at 2.)

       This all changed when he met Goldstein, who took the time to work though

A.S.’s issues and wean him off his pain medications.

              Jeff really spent the time with me to understand my issues
              and acted as a guide in my journey of a complete recovery
              which I never even dreamed of being possible. With Jeff’s
              help I was able to put my life in order, research a team of
              doctors who would perform all the surgeries necessary to fix
              my leg and get me to walk upright and not limp for the first
              time in 30 years. This process changed my life. Jeff
              personally reviewed my progress and helped rid me of my
              dependence of pain meds. He was able to ascertain that the
              side effects of these pain meds were causing me to take other
              medications that were also not necessary. During the
              recovery process Jeff created a health and wellness program
              for me that has changed my life.

(Id.) A.S. notes that, “[b]ecause of Jeff, at 48 years old I am physically and mentally in

the best shape of my life and no longer taking any pain medication. I can also do things

like run and skip rope.” (Id.)

       Another patient, T.T., describes how Goldstein encouraged him to focus on

therapy instead of pain medication:

                                          - 26 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 30 of 53



             I initially went to Dr. Jeff as a matter of convenience as I
             worked in New York City and it was impossible to take a day
             off every month to see my doctor in Ct. and get physical
             therapy. Dr. Jeff prescribed the pain medication I already
             used to get me through the persistent pain I had on a daily
             basis. He never over prescribed me and constantly tried to
             lower my already low dose prescription. One week when Dr.
             Jeff was on vacation, a fill in doctor looked at my charts and
             MRI and immediately doubled my prescription according to
             what she saw in my charts. Dr. Jeff caught that change the
             next month and brought it back down lower than it was
             before. In all the years I knew and was a patient of Dr. Jeff,
             He constantly suggested that I do more therapy and not rely
             on pain medications.

(Ex. 39: Letter of T.T. at 1-2.) Because of Goldstein, T.T. was able to wean himself off

pain medications: “By early 2017 Dr. Jeff helped me successfully stop using all opioid

and pain medications. It has now been well over 2 years since I took any kind of

prescribed pain medication . . . .” (Id.) T.T. notes how he “can honestly say I am forever

indebted to Dr. Jeff Goldstein for helping me find alternative therapies and exercise to

manage my back pain.” (Id.)

      Because of his caring nature, Goldstein became a friend—not just a doctor—to

many of his patients. One patient, A.M.S., notes how his “relationship with Dr.

Goldstein developed into a personal friendship encompassing both of our immediate

families,” and how, “[a]long with my wife and teenage son, I socialize with Jeff, his wife

and young children.” (Ex. 40: Letter of A.M.S. at 2; see also Ex. 41: Letter of G.S. at 1

                                          - 27 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 31 of 53



(“Over a period of years, I developed a personal relationship and friendship with Jeff.

I had the opportunity to enjoy many enjoyable activities with Jeff and on occasion with

his wife Christine.”); Ex. 42: Letter of C.P. at 1 (“We had grown from a client/patient

relationship into a friendship in the months he had treated me.”); Ex. 28: Letter of Greg

Goldstein at 1 (“I have . . . witnessed Jeffrey in his office and met many of his patients.

I was always jealous that I did not have the type of relationship with my doctors that

Jeffrey had with his patients. . . . He displays empathy, compassion and intelligence with

patients, family and friends.”))

       Many of Goldstein’s patients have been recipients of his acts of kindness that

went beyond the normal doctor relationship:

       •      Offering to help a single father of two children find a
              babysitter. (Ex. 37: Letter of C.C. at 1.)

       •      Advocating for a patient in a disability case and helped her
              search for employment, including by “present[ing] leads and
              discuss[ing] possible options of jobs that would allow [her]
              to work while not affecting [her] injuries so much.” (Ex. 43:
              Letter of J.L. at 1.)

       •      Walking through a snowstorm to see patients even though
              the office was closed because of the weather. (Ex. 44: Letter
              of Jennifer Cherubin at 1.)

       •      Being there for a former patient as he woke up from colon
              cancer surgery. (Ex. 42: Letter of C.P. at 1 (“Fast forward to
              Jan 2015 I was admitted into Memorial Sloan Kettering

                                          - 28 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 32 of 53



             [cancer] hospital, half my colon removed and 6 months of
             chemo to follow, I awoke after the surgery to see [Goldstein]
             standing there. I didn’t know what to think but all I could
             think was this man was not only my [doctor] outside this
             whole ordeal but a true friend.”))

      Being a dedicated doctor sometimes requires protecting patients from non-

medical threats. Dr. Marc Schechter recounts one incident where Goldstein physically

protected a suspected domestic abuse victim from her partner:

             Jeff was working as an attending physician at a Bronx
             emergency room. He was caring for a woman he suspected
             of domestic abuse. The patient’s significant other had
             demanded access to her room. Jeff immediately came to her
             defense blocking his way. This person began to, walk away
             then turned around rushing Jeffrey knocking him to the
             ground. The man even bit Jeff on his flank during the
             ensuing scuffle. Jeff remained steadfast to protect his patient.
             It is this protective nature that is an integral part of who he
             is.

(Ex. 45: Letter of Dr. Marc Schechter at 1.)

      In addition to going the extra mile for his patients, Goldstein has also

volunteered his time to organization and charities to help others in need. Patient J.M.

notes how Goldstein volunteered for the FDNY, American Legions Post and Veterans

Administration, giving free medical advice to war veterans.

             I have sought his help & advice on medical issues, social
             issues & psychological issues for myself and members of my
             American Legion Post. He has helped members with stress

                                          - 29 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 33 of 53



              and PTSD issues always giving valuable advice and positive
              information and never ever asking [for] a fee. The Veterans
              Admin[istration] needs help in this area and he would be an
              invaluable asset.

(Ex. 46: Letter of J.M. at 1.) Similarly, Monica and Steven Wald note how Goldstein

“has sponsored and volunteered his practice” to raise money for charity events for

“Chron’s and Colitis, Brain Tumor Awareness, Breast Cancer and Lupus.” (Ex. 47:

Letter of Monica & Steven Wald at 1.) In addition to these charities, Goldstein also

dedicates his time to other organizations as well:

              I am active doing charity work with two Hemophilia
              chapters and the lymphoma and leukemia society. I take part
              in many charity events, most recently the Long Island Fight
              for Charity. I was one of the organizers for a lupus charity
              event and a children’s brain cancer event. My wife and I
              involve our children in these events as much as their
              schedule allows. I have spent many hours speaking with and
              counseling members of the FDNY whom have suffered
              from 9/11 or have had other significant issues.

(Ex. 2: Letter of Jeffrey Goldstein at 2.)

       It is because of all of the foregoing that Dr. Hillel Trope writes this Court to note

that the medical “profession is better because of Jeff.” (Ex. 48: Letter of Dr. Hillel

Trope at 1 (“Jeff is one of those unique practitioners that despite the overwhelming

regulations and stressors as Physicians we face, he never ever lost the sympathy,

empathy and compassion that transitions a Doctor to a true Physician. The profession


                                             - 30 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 34 of 53



is better because of Jeff and I have seen that firsthand. . . . He is truly truly an asset to

the medical arena.”))

B.     NATURE AND CIRCUMSTANCES OF THE OFFENSE

       1.     History of Fentanyl and Subsys

       While Subsys is a relatively new drug, Fentanyl itself has a long history of treating

pain. First synthesized in 1960, the opioid was originally used primarily as a general

anesthetic. In the early 1990s, however, fentanyl patches were developed to provide

pain relief by releasing steady doses of the opioid drug over a 2-3 day period because

“researchers believed that transdermal fentanyl could be useful for acute pain after

surgery and for patients with chronic pain who needed steady, sustained blood levels of

a strong opioid.” The Fentanyl Story, The Journal of Pain, Vol. 15, No. 12 at p. 1219

(December 2014), available at https://www.jpain.org/article/S1526-5900(14)00905-

5/pdf. Although the fentanyl patch “was successful in the management of chronic pain

because it produced a steady-state blood level of fentanyl that lasted for 2 to 3 days with

a single patch” the drug was less effective on acute pain because it took 14 to 18 hours

to get to a steady-state concentration.” Id. at 1220.

       A few years later, drug companies started developing oral transmucosal fentanyl

(e.g., lollipops) “to provide sedation, analgesia, and anxiolysis prior to surgery and later

for breakthrough pain (BTP) episodes in patients who were opioid tolerant.” Id. at


                                           - 31 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 35 of 53



1219. This delivery method provided quicker relief, as patients felt relief within 5-15

minutes of taking the drug.

      Over the next decade, drug companies continue to improve on the delivery

method (from lozenges, tablets and films that dissolved orally to nasal sprays) to

provide quicker relief to pain patients. The Subsys delivery method—sublingual

spray—proved to be the quickest delivery system. In January 2012, the FDA approved

Subsys for the management of breakthrough pain for cancer patients who were already

receiving and tolerant to opioids. In the months and years that followed, Subsys was

commonly used “off label” to treat other forms of pain.

      2.     Goldstein’s Fentanyl Prescriptions Before Joining the Insys
             Speaker Program

      Dr. Goldstein first learned about Fentanyl in medical school, but it was during

his time as a medical resident that he saw the drug’s potential for treating pain:

             My first experience with fentanyl was as a resident in
             Orthopedics in 1998 when a child with a broken bone
             needed the bone put back in place. He was given the fentanyl
             in lollipop form and the procedure went so smooth and the
             child felt no pain.

(Ex. 2: Letter of Jeffrey Goldstein at 3.) In the years that followed, Goldstein used

Fentanyl intravenously and in other forms “with great success” to treat pain disorders

in the emergency room setting. (Id.)



                                          - 32 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 36 of 53



      In January 2013 (before he met any Insys sales representatives or employees),

Dr. Goldstein prescribed Subsys to one of his patients. Prior to meeting Dr. Goldstein,

this patient was taking nearly 30 pills a day (including short-term and long-term opioids)

for pain associated with back pain and his prior brain cancer. Through Subsys,

Goldstein was able to significantly reduce this patient’s daily pill intake. After two

months, however, Goldstein stopped prescribing Subsys because the patient felt the

medication was too strong.

      3.     The Insys Speaker Program

      In August 2012, Insys created a speaker program that compensated doctor and

other health care professionals to provide educational presentations about Subsys. In

the beginning, the Insys speaker program seemed no different than the numerous other

drug companies that Goldstein had spoken for over the years. Unbeknownst to

Goldstein and some of other doctors in the speaker program, however, Insys was using

its speaker program to induce doctors to prescribe large quantities of Subsys.

      As borne out at last year’s trial of Insys executives and employees in Boston,

Insys was an inherently corrupt company. Presumably seeing a good thing in Subsys,

Insys incentivized its sales force to push the drug onto as many doctors and patients as

possible. As noted in the indictment in this case, Insys “calculated the ratio of return

on investment . . .     for each Speaker by dividing the sales generated from the


                                          - 33 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 37 of 53



practitioner’s prescriptions by the Speaker Program fees that practitioner was paid.”

(Indictment at ¶ 31.) Internal emails and other evidence demonstrated the abhorrent

lengths Insys would go to in order to sell and distribute Subsys as widely as possible.

The unfortunate reality is that Subsys was a highly effective drug and would have

become popular and profitable on its own merit. However, unhappy with that enviable

reality, Insys wanted more.

      Although Goldstein did not join the speaker program to break the law, it became

clear over time that Insys was using its speaker program to induce doctors to prescribe

the drug. Sadly, Goldstein continued to participate in the speaker program even after

he realized its purpose. In total, from June 13, 2013 to December 2015, Goldstein

received approximately $196,000 in speaker fees. (PSR at ¶ 61.)

      4.     Goldstein’s Fentanyl Prescriptions After Joining the Insys
             Speaker Program

      Goldstein’s first interaction with the speaker program and Insys’ sales

representatives was in March 2013 when Goldstein attended a program led by Dr.

Gordon Freedman. (PSR at ¶ 62.) After this program, an Insys sales representative

named Jonathan Roper 6 started visiting Goldstein’s office to convince Goldstein to



6
 Roper played a significant role in Insys’ criminal scheme and is now a cooperating
witness for the government. Roper is scheduled to be sentenced by Judge William
Pauley on May 8, 2020.

                                        - 34 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 38 of 53



speak on behalf of Subsys. (PSR ¶ at 62.) In the week after he attended the program,

Goldstein prescribed Subsys to 5 patients. (PSR ¶ at 62.)7 While the government may

believe this is evidence that Goldstein joined Insys’ conspiracy at this point, these

prescriptions are more consistent with a doctor learning more about a new delivery

system for a drug with which he had seen great results in the past and using it to help

patients address their pain needs. This is particularly true as these 5 patients were being

treated for a spinal fusion and post-surgical pain (patient #1), spinal fusion, post-

surgical pain, migraines and knee pain (patient #2), cervical decompression, spinal

fusion, back pain and liver disease (patient #3), spinal stenosis and fusion with nerve

pain (patient #4) and herniated discs, lower back pain and nerve issues (patient #5.)

Before being prescribed Subsys, all of these patients were taking an exorbitant number

of opioids to address their debilitating pain. Goldstein was able to reduce their pill

intake and address their pain episodes through Subsys.

      To be clear, we are not justifying or minimizing Goldstein’s criminal conduct; he

readily admits that he violated the law and is remorseful for his conduct. Nevertheless,

in terms of relative culpability and for sentencing purposes, it is important for counsel

to note that Goldstein did not enter into the speaker program intending to violate the


7
  The government and the PSR allege that Goldstein prescribed Subsys to
“approximately six new patients” in that time frame. (Indictment at ¶ 65; PSR at ¶ 62.)
We have only been able to identify 5 new patients.

                                          - 35 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 39 of 53



law or further Insys’ criminal scheme. As noted earlier, while internal Insys emails

demonstrate a straightforward and brazen scheme within Insys to bribe doctors, the

company did not make its criminal objectives as clear to the doctors. However, as

noted, there is no doubt that, at some point, Goldstein knew what he was doing was

illegal. Whether it was the company paying for strip club and casino outings, paying for

Goldstein’s and Schlifstein’s holiday party or the nature of many of his speaking

engagements (including drug use on rare occasions), Goldstein became aware that the

company was paying him to prescribe Subsys.

      The government also relies on the increase of micrograms prescribed (and

presumably prescriptions) between the 4th Quarter of 2013 and the 1st Quarter of 2014.

(Indictment at ¶ 79; PSR ¶ at 74.) While the government believes that the increase in

micrograms is directly related to an increase in speaker programs for Goldstein, there

were several other factors in play in Goldstein’s medical office at the time that explain

the increase in the 1st Quarter of 2014. Notably, Goldstein and co-defendant Dr. Todd

Schlifstein were partners in a medical practice and a medical spa. (Indictment at ¶¶ 8, 9,

90; PSR at ¶ 140.) During the 1st Quarter of 2014, Schlifstein took time away from the

office after his brother’s death. Moreover, even after returning to work, Schlifstein

began to focus more of his time on the medical spa in the 1st Quarter of 2014. As a

result, Goldstein saw many of Schlifstein’s patients in his absence and continued


                                          - 36 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 40 of 53



Schlifstein’s course of treatment by also prescribing Subsys. Accordingly, this increase

was based, at least in part, by these additional patients.

       Furthermore, the government is ostensibly arguing that Goldstein increased his

prescriptions during this time frame to ensure that he received more speaking fees. The

speaking schedule for the entire 2014 year, however, was already set in place well before

the end of the 1st Quarter of 2014. Specifically, in a January 31, 2014, email, Insys

employee Rachel Ortense provided Goldstein with his speaking schedule for February

– December 2014 that included 45 speaking engagements. (Ex. 49: Ortense 1/31/14

Email.) In other words, Goldstein’s near-weekly speaking engagements in 2014 were

based on his 2013 (not 2014) prescriptions. Consequently, the increase of prescriptions

in the 1st Quarter of 2014 was not merely a means to get more speaking fees and was

likely the result of many factors (including those listed above).8 Again, we are not

arguing that the speaking fees did not play a role in prescribing Subsys; they did, and

that is why Goldstein violated the law. Rather, we are respectfully asking this Court to



8
  This email also belies another allegation in the indictment that Insys provided
Goldstein with 29 speaking programs between April and September 2014 “in an effort
maintain to [Goldstein’s] high volume of [Subsys] prescriptions” following an April 3,
2014 argument between Goldstein and the company’s vice president of sales because
Goldstein was prescribing a competitive fentanyl product. (Indictment at ¶¶ 81-82.) As
this email demonstrates, 27 of these speaking programs were already scheduled for
Goldstein in January 2014, nearly 3 months before his argument with the Insys
executive.

                                           - 37 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 41 of 53



recognize, for sentencing purposes, that not every increase in prescriptions were based

on greed.

                                   VI.    ANALYSIS

A.     A 15-MONTH SENTENCE IS A SIGNIFICANT PUNISHMENT
       THAT WOULD ADEQUATELY PUNISH GOLDSTEIN
       WHILE NOT HAVING A LONG-TERM EFFECT ON THE
       GOLDSTEIN FAMILY

       Goldstein appreciates that this case is undoubtedly serious and is deserving of a

prison sentence. The only remaining question is how long must Goldstein be away from

his family in prison to reflect the statutory sentencing considerations given his particular

circumstances.

       1.     Guidelines Range

       Probation’s Pre-Sentence Report contains the following Guidelines analysis:

Category                                                                    Points

Base Offense Level                                                            8
(U.S.S.G. §§ 2X1.1(a), 2B4.1(a))
Specific Offense Characteristic – Benefit                                   +18
(U.S.S.G. §§ 2B1.1(b)(1)(J), 2B4.1(b)(1)(B))
Specific Offense Characteristic – Abuse of Position of Trust                +2
(U.S.S.G. § 3B1.3)

Acceptance of Responsibility Adjustment                                      -3
(U.S.S.G. §§ 3E1.1(a), 3E1.1(b))



                                           - 38 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 42 of 53



Category                                                                 Points

Total Adjusted Offense Level                                             25



(PSR ¶¶ 95-105.)

      The advisory Guidelines range associated with an adjusted offense level of 25 for

an individual with a criminal history Category I (Goldstein has no prior criminal record)

is 57-71 months imprisonment. Because the crime that Goldstein pleaded to has a 5-

year maximum sentence, the Guidelines in this case are 57-60 months imprisonment.

      2.     A Sentence Longer Than 15 Months Is Not Required to
             Reflect the Seriousness of the Offense, to Promote Respect
             for the Law, or to Provide Just Punishment for the Offense

      In fashioning an appropriate sentence, one consideration for this Court is

whether the imposed sentence is sufficient “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense.” 18 U.S.C.

§ 3553(a)(2)(A). There are several reasons why these concerns are met in this case with

a 15-month sentence. First, Goldstein has already lost the medical license that he

worked so long and hard to achieve. Although he recognizes that he has no one to

blame but himself, losing what he loved to do—taking care of his patients and bettering

their lives—is a significant punishment that will continue for the rest of his life, well

after he finishes the prison sentence imposed in this case.


                                         - 39 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 43 of 53



      Second, now, at age 50, Goldstein must find a new profession to provide for his

4 children. The longer Goldstein is warehoused in prison, the older he gets and the

harder it will ultimately be for him to find meaningful employment.

      Third, a long-term prison sentence will have a drastic effect on the Goldstein

family. In addition to being the only breadwinner at home, Christine Goldstein will now

be the only caretaker for their two young children. As noted in her father’s letter:

“Christine could potentially be left with trying to raise two very young children alone

while working fulltime and trying to maintain a stable home.” Ex. 21: Letter of Kevin

Cloutier at 3. Moreover, Christine will be alone in dealing with E.G.’s Hemophilia.

Administering the necessary plasma infusion following an injury is a painful process.

Christine will now need to be spend countless hours in doctor’s offices or hospitals to

make sure E.G. receives these plasma infusions. This will only cause additional stress

on Christine as she continues to provide financially and emotionally for her family. The

sooner Goldstein returns home, the easier it will be for Christine and their family.

      Fourth, a 15-month sentence will reflect the good deeds that Goldstein has done

throughout his life. As Judge Jed S. Rakoff of this District eloquently explained:

      [S]urely, if ever a man is to receive credit for the good he has done, and
      his immediate misconduct assessed in the context of his overall life
      hitherto, it should be at the moment of his sentencing, when his very
      future hangs in the balance. This elementary principle of weighing the
      good with the bad, which is basic to all the great religions, moral

                                         - 40 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 44 of 53



      philosophies, and systems of justice, was plainly part of what Congress
      had in mind when it directed courts to consider, as a necessary sentencing
      factor, “the history and characteristics of the defendant.”

United States v. Adelson, 441 F. Supp. 2d 506, 513-14 (S.D.N.Y. 2006); accord Gall v.

United States, 552 U.S. 38, 52 (2007) (‘“It has been uniform and constant in the federal

judicial tradition for the sentencing judge to consider every convicted person as an

individual and every case as a unique study in the human failings that sometimes

mitigate, sometimes magnify, the crime and the punishment to ensue’” (quoting Koon

v. United States, 518 U.S. 81, 113 (1996))).

      The letters submitted on Goldstein’s behalf demonstrate his good deeds and

charitable works. Post-Booker, a defendant’s history of charitable activities can be

considered as one of the factors appropriate in imposing a sentence under the advisory

guidelines. Notably, several courts have granted a defendant a variance or downward

departure based on the defendant’s “exceptional” good works. See, e.g., United States

v. Serafini, 233 F.3d 758, 773 (3d Cir. 2000) (upholding the district court’s downward

departure where many of the letters supporting Serafini “contain[ed] substantive

descriptions of Serafini’s generosity with his time as well as his money”). As Serafini

and other cases make clear, whether it is categorized as a downward departure or the

basis for a non-guidelines variance owing to the 18 U.S.C. § 3553(a) factors, a life of




                                          - 41 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 45 of 53



extraordinary good works towards others remains a vital factor for a sentencing court

to consider.9

      Tellingly, many of the courts that have addressed a defendant’s good works have

recognized that the defendant’s contribution of his time and energy is more valuable

than simply his monetary contributions. See, e.g., Tomko, 562 F.3d at 572 (describing

how the defendant’s “charitable acts [ ] involved not only money, but also his personal

time”); Cooper, 394 F.3d at 177 (noting that personal sacrifices “are qualitatively

different from the detached donation of money”); Serafini, 233 F.3d at 775 (noting that

Serafini’s contributions “weren’t acts of just giving money, they were acts of giving time,

of giving one’s self” (internal quotation marks omitted)).

      As described in the many letters discussed above, Goldstein’s good deeds have

involved his time and effort and not only his money. Furthermore, as these personal

vignettes demonstrate, Goldstein’s good deeds have been exceptional and extensive in

scope, manifested by nearly 70 letters submitted in support of Goldstein detailing his




9
  See, e.g., United States v. Tomko, 562 F.3d 558, 572 (3d Cir. 2009) (affirming variance
to a sentence of probation due largely to the defendants “exceptional” charitable acts
and good works); United States v. Cooper, 394 F.3d 172, 177-78 (3d Cir. 2005) (noting
that “[d]ownward departures for good works . . . are permissible when the works are
exceptional,” and upholding the departure where the defendant’s good works included
“hands-on personal sacrifices, which have had a dramatic and positive impact on the
lives of others”).

                                          - 42 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 46 of 53



extremely impressive acts of kindness. These letters make clear that Goldstein’s good

deeds have impacted countless people.

      As best summed up by Goldstein’s friend, Dr. Jill Sisselman:

      Jeffrey is a person who is in a constant state of helping others. Whether it
      be his children, his parents, his friends, or just a person luck enough to be
      in the seat next to him, his conversation and incredible demeanor just
      make the world a better place to be.

(Ex. 50: Letter of Dr. Jill Sisselman at 2; see Ex. 51 for 20 additional letters supporting

Goldstein.) To the extent a defendant’s good deeds are a relevant factor in fashioning

a proper sentence, the countless lives that Goldstein has unquestionably impacted

support a 15-month prison sentence.

      3.     Sentencing Parity and General Deterrence Support a 15-
             Month Sentence

      One of the 18 U.S.C. § 3553(a) considerations is sentencing parity with similarly

situated defendants. Here, Goldstein was indicted with 4 other doctors. One of the

doctors, Dr. Gordon Freedman, was convicted at trial and has subsequently pleaded

guilty to intentionally and knowingly distributing and possessing with intent to

distribute a controlled substance (in satisfaction of a separate 16-count indictment). His

sentencing is scheduled for April 23, 2020. Another co-defendant, Doctor Dialecti

Voudouris, is scheduled to be sentenced by this Court on March 2, 2020.




                                          - 43 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 47 of 53



      Doctor Alexandru Burducea was previously sentenced by this Court to 57

months imprisonment. This sentence was based on several aggravating factors not

present in Goldstein’s case. Specifically, this Court noted Dr. Burducea’s conduct

included lying to Mount Sinia Hospital and the FBI, falsifying patient notes and

insurance paperwork to obtain coverage for Subsys prescriptions and engaging in a

conflict of interest by having his girlfriend receive commissions for his Subsys

prescriptions. This Court also noted the need to protect the public from Dr. Burducea

because he had perpetuated a post-indictment fraud to harm two other doctors with

falsely posting negative online reviews. This conduct makes Dr. Burducea

distinguishable from Goldstein.

      Doctor Todd Schlifstein was previously sentenced by this Court to 24 months

imprisonment. While Schlifstein and Goldstein worked together, there are significant

differences in their conduct that support a lower sentence for Goldstein. First,

Schlifstein’s conduct demonstrated that, from the beginning, he was joining Insys’

criminal scheme to prescribe Subsys in exchange for speaking fees. As noted in the

government’s sentencing letter regarding Schlifstein:

      Schlifstein informed Insys that he would prescribe Subsys to a number of
      new patients, and Insys told Schlifstein it would make him a speaker.
      Around early November 2013 [before he was nominated as a speaker],
      Schlifstein and his Insys sales representative met in Schlifstein’s office,
      where Schlifstein looked through his calendar of upcoming appointments


                                         - 44 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 48 of 53



      and identified specific patients to whom he would begin prescribing
      Subsys.

(Dkt. 169: Gov’t 10/21/19 Sentencing Letter at 3.) According the indictment, this sales

representative, Fernando Serrano, “wrote down the patients’ names and the dates of

the scheduled appointments.” (Indictment at ¶ 94.) From this conduct it is clear that

Schlifstein entered the speakers program knowing the full scope of the scheme. In

contrast, while Goldstein ultimately recognized that Insys was in essence paying him to

prescribe Subsys, there is no evidence to support the allegation that Goldstein started

in the speakers program with the intent on violating the law.

      Moreover, unlike Goldstein, Schlifstein tried to get other doctors to join the

criminal conspiracy. As noted in the indictment, Schlifstein “repeatedly lobbied [Insys]

employees and executives . . . to assign him more speaker programs” and “often

emphasized that he deserved credit for persuading other doctors to prescribe [Subsys].”

(Id. at ¶ 99.) To get more speaker fees, Schlifstein bragged to Insys that he had “‘talked

to’ three other doctors -- including [co-defendant] Alexandru Burducea …-- ‘who are

all writing now.’” (Id. at ¶ 100.) There is no evidence that Goldstein encouraged other

doctors to join Insys’ criminal scheme.

      Despite these distinctions, the government has stated that it believes Goldstein

is more culpable than Schlifstein. (See Schlifstein Sentencing Tr. at 36.) This is

undoubtedly based on the argument that Goldstein received more money from Insys
                                          - 45 -
       Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 49 of 53



($196,000 v. $127,000) and prescribed more Subsys than Schlifstein. We respectfully

note that these figures are merely a reflection of the fact that Goldstein joined the

speaker program nearly a year before Schlifstein did (April 2013 v. March 2014).

       Moreover, although the government believes Goldstein is more culpable, Insys

itself ostensibly viewed Schlifstein as more valuable to the company. Notably,

Schlifstein was more valuable to Insys as a speaker, as reflected by the fact that his

speaking fees started at $2,400/speech in March 2014 and were increased to

$3,000/speech in April 2014. (Indictment at ¶ 95.) Being less valuable to Insys,

Goldstein was initially paid $1,000/speech in May 2013, before being raised to

$1,600/speech in October 2013 and finally $2,200/speech in March 2014 (Indictment

at ¶¶ 66, 69, 78.)

       Furthermore, as demonstrated above, Schlifstein entered the speaker program

knowing that his speaking fees were exclusively tied to his Subsys prescriptions.

Consequently, nearly all (if not all) of his speaker fees were tied to the criminal scheme.

Goldstein, on the other hand, did not join the speaker program to break the law.

Accordingly, not all of his speaker fees are tied exclusively to the criminal scheme. For

these reasons, we submit that Goldstein is deserving of a lesser sentence than

Schlifstein.




                                          - 46 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 50 of 53



      We also note the Probation Department supports giving Goldstein a lower

sentence than Schlifstein. Specifically, the Probation Department recommends a 30-

month sentence for Goldstein (on a Guidelines range of 57-60 month) despite

recommending a 36-month sentence for Schlifstein (on a Guidelines range of 46-57

months). Whether the Probation Department believes that Goldstein is less culpable

than Schlifstein or that Goldstein’s family circumstances are more severe, the

discrepancy in sentencing recommendations resolves any sentencing disparity issues.10

      We further note that a 15-month sentence would be consistent with sentences

issued in the District of Massachusetts against the Insys executives and employees who

were the main orchestrators of the criminal scheme. We ask the Court to consider the

following sentences:




10
  To the extent the government argues that Goldstein is more culpable than Schlifstein
because Goldstein was also charged with Aggravated Identity Theft (Count 4 in the
indictment), this is a distinction without a difference. Count 4 is tied to the allegation
that Goldstein “at times helped forge and falsify sign-in sheets” for his speaker
programs. (Indictment at ¶ 36(b).) Although not charged in Count 4, Schlifstein’s
conduct was very similar to Goldstein’s in that Schlifstein is alleged to have known that
“sign-in sheets for his Speaker Programs were being forged and falsified,” and that
Schlifstein, at times, “instructed his assigned sales representative to have employees
from [his medical office] sign sign-in sheets for Speaker Programs they had not
attended.” (Id. at ¶ 36(d).)

                                          - 47 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 51 of 53



 Defendant        Role at Insys                 Guidelines   Recommendation       Sentence

 John Kapoor      Founder/Exec. Chairman        262-327 mos. 180 mos.             66 mos.

 Michael Gurry    VP of Managed Markets         262-327 mos. 132 mos.             33 mos.

 Joseph Rowan     Regional Sales Director       324-405 mos. 120 mos.             27 mos.

 Richard Simon    National Director of Sales 262-327 mos. 132 mos.                33 mos.

 Sunrise Lee      Regional Sales Director       262-327 mos. 72 mos.              366 days

 Michael Babich Chief Executive Officer         188-235 mos. 66 mos.              30 mos.

 Alec Burlakoff   VP of Sales                   188-235 mos. 60 mos.              26 mos.


      These sentences are significant when compared to the Guidelines sentence that

the government will recommend in this case against Goldstein. Counsel appreciates that

Goldstein is a doctor and should have known better; however, there is no justifiable

reason to sentence Goldstein to a 60-month sentence (which is only 6 months less than

John Kapoor’s sentence, who was Insys’ founder and gained the most from the scheme)

or even to a sentence in the 26-33 month range of these defendants who orchestrated

and profited the most from Insys’ criminal scheme.

      Additionally, Goldstein’s sentencing fits into the context of this case as well as

the efforts of the Department of Justice nationwide to curtail and appropriately

prosecute the abuse and misuse of opioids. In this regard, it is fair to comment that the

sentences administered by the District of Massachusetts for the Insys executives and


                                            - 48 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 52 of 53



employees who deviously masterminded the overarching criminal scheme in this case,

and who enjoyed the lion’s share of the profits, were roughly between one-third and

one-quarter of the sentences called for by the Guidelines. This is true even for those

executives who did not cooperate in the government’s investigation.

      Lastly, a 15-month sentence would meet the need for general deterrence 11 in this

case. First, Goldstein is going to prison. This sends the message to other similarly

situated doctors that this is a serious crime that carries serious penalties. Second, many

other doctors—including Goldstein’s co-defendants—have been sentenced to prison.

These prison sentences further emphasize the seriousness consequences in store for a

doctor or other healthcare professional who commits a similar crime.

      To the extent the government believes that 15 months in prison is not enough

of a general deterrent, counsel has two responses: (1) those viewing this sentence will

appreciate that it is unique to Goldstein and based on an individualized assessment of

his character and his personal family circumstances; and (2) a 15-month sentence is 15

more months in prison than any Johnson & Johnson or Purdue Pharma executive spent

in prison for their roles in fueling the opioid epidemic.




11
  Considering Goldstein’s character (as detailed in this Sentencing Memorandum and
accompanying letters) and the fact that he is no longer a doctor, the government would
be hard pressed to argue that there is a need for specific deterrence in this case.

                                          - 49 -
      Case 1:18-cr-00217-KMW Document 269 Filed 02/27/20 Page 53 of 53



                                IV.    CONCLUSION

      For the reasons set forth above, a sentence of 15 months is a fair and reasonable

sentence given the specific Section 3553(a) factors of this case.

Dated: February 27, 2020




                                                       Marc Agnifilo
                                                       Jacob Kaplan
                                                       Brafman & Associates P.C.




                                          - 50 -
